PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
Chad Unterschultz
804 Richards Crescent
Edmonton, T6R-1B3




In re Application of Unterschultz et al.
Appl. No.: 16/415,332
Filed: 17 May 2019
For:  Capacitive Position Sensing
::::::::


DECISION ON PETITION
    37 CFR 1.181



This is a decision on the paper entitled “Petition to Reset a Period for Reply due to late receipt of an Office Action (710.06 – I)”, filed January 13, 2022, which is being treated as a petition to reset the time period for reply under 37 CFR 1.181.

The petition under 37 CFR 1.181 is DISMISSED.

A review of the record indicates that petitioner filed the instant application on May 17, 2019.  On March 11, 2011, the Office mailed a restriction requirement between originally filed claims 1-18.  Petitioner responded to this requirement on August 11, 2021, by cancelling claims 1-18 and adding new claims 19-38.  On September 21, 2021, the Office mailed a new restriction requirement between new claims 19-38.  The restriction requirement of September 21, 2021, set an extendable period of reply of two months for response.

Petitioner states that the restriction requirement of September 21, 2021, was not received until the last week of November 2021, or the first week of December 2021.  The petitioner did not know the restriction requirement was received late until approximately two to three weeks after receipt, as the petitioner did not review the mailing from the Office until that later time.  Petitioner then filed the instant petition on January 13, 2022.

MPEP 710.06(I) provides that for a time period for response to be restarted to the date of receipt at the correspondence address, petitioner must: (A) file the petition within 2 weeks of the date of receipt of the Office action at the correspondence address; (B) show that a substantial portion of the set reply period had elapsed on the date of receipt (e.g., at least 1 month of a 2- or 3-month reply period had elapsed); and (C) provide (1) evidence showing the date of receipt of the Office 

Here, petitioner has met requirement (B) above.  However, petitioner has not met requirements (A) or (C).  With respect to requirements (A) and (C), petitioner has not filed the petition within two weeks of the date of receipt of the restriction requirement and has not provided any evidence or statement establishing the date of receipt of the restriction requirement at the correspondence address.  While petitioner provided a copy of the envelope in which the restriction requirement of September 21, 2021, was received, there is no indication on the envelope as to the date of receipt.  Further, petitioner has not provided an exact date of receipt of the restriction requirement.

However, as Petitioner is a pro-se applicant, the Office understands that petitioner may not keep a formal docket record system for his correspondence.  In that case, if petitioner seeks to establish that the restriction requirement of September 21, 2021, arrived late, petitioner must provide the date that the Office action was received, and provide evidence, such as a copy of the envelope which contained the Office action having the date of receipt stamped thereon.  In essence, petitioner must explain how correspondence with the Office is tracked.  In view thereof, petitioner is requested on renewed petition to supply the Office with evidence showing the date of receipt of the restriction requirement and a statement explaining how the evidence establishes the date of receipt.

37 CFR 1.181(f) states, in part, “the mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of the proceedings.”  By operation of law, the application will become abandoned on March 21, 2021, unless Petitioner responds to the restriction requirement of September 21, 2021.  Any further reconsideration or review of the instant decision will not be entertained if the application becomes abandoned.

For the reasons stated above, the Petition to Reset a Period for Reply due to late receipt of an Office Action (710.06 – I) is DISMISSED.  

Telephone inquiries related to this decision should be directed to Supervisory Patent Examiner Jessica Han at (571) 272-2078.	/JENNY L WAGNER/                                                                                    TQAS, Art Unit 2800                                                                                                                   
/Matthew W. Such/_______________________
Matthew W. Such, Director
Patent Examining Technology Center 2800